Exhibit 10.1

 
CHESAPEAKE ENERGY CORPORATION AMENDED AND
RESTATED LONG TERM INCENTIVE PLAN
 
 
1.
PURPOSE

 
Section 1.1 Background. The original Long Term Incentive Plan was approved by
shareholders on June 10, 2005, and amendments to the Plan were approved by
shareholders on June 9, 2006, June 8, 2007, June 6, 2008, June 12, 2009,
June 11, 2010, June 10, 2011, June 8, 2012 and June 14, 2013.
 
Section 1.2 Purpose. This Long Term Incentive Plan is established by Chesapeake
Energy Corporation (the “Company”) to foster and promote the sustained progress,
growth and profitability of the Company by:
 
(a)              Attracting, retaining and motivating Employees, Non-Employee
Directors and Consultants;
 
(b)              allowing Employees, Non-Employee Directors and Consultants to
acquire a proprietary and vested interest in the growth and performance of the
Company;
 
(c)              providing incentives and rewards to Employees, Non-Employee
Directors and Consultants who are in a position to contribute materially to the
success and long-term objectives of the Company; and
 
(d)              aligning the financial interests of Employees, Non-Employee
Directors and Consultants with those of the Company’s shareholders.
 
Section 1.3 Effective Date. The Plan was effective as of October 1, 2004. The
authority to issue Awards under the Plan will terminate on September 30, 2014
and the remaining terms of the Plan will continue in effect thereafter until all
matters relating to the exercise and settlement of Awards and administration of
the Plan have been completed.
 
2.
DEFINITIONS

 
Section 2.1 “Affiliated Entity” means any partnership or limited liability
company in which at least 50% of voting power thereof is owned or controlled,
directly or indirectly, by the Company or one or more of its Subsidiaries or
Affiliated Entities or a combination thereof.
 
Section 2.2 “Appreciation” means, with respect to a SAR (as hereafter defined),
the amount by which the Fair Market Value of a share of Common Stock on the date
of exercise of the SAR exceeds either (i) the exercise price of the Option to
which a tandem SAR relates, in the case of a tandem SAR, or (ii) the Fair Market
Value of a share of Common Stock on the Date of Grant of the SAR, in the case of
a stand-alone SAR.
 
Section 2.3 “Award” means, individually or collectively, any Option, SAR,
Performance Share, Restricted Stock, Other Stock Award or Cash Award granted
under the Plan to an Eligible Person pursuant to such terms, conditions,
restrictions, and/or
 
 
 
 
 
 
 
limitations, if any, as the applicable Committee may establish by the Award
Agreement or otherwise.
 
Section 2.4 “Award Agreement” means any written or electronic instrument that
establishes the terms, conditions, restrictions, and/or limitations applicable
to an Award in addition to those established by this Plan and by the Committee’s
exercise of its administrative powers.
 
Section 2.5 “Board” means the Board of Directors of the Company.
 
Section 2.6 “Change of Control” means the occurrence of any of the following:
 
(i)              the acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 30% or more of either (A) the then outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (B) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”). For purposes of this Section 2.6 the following
acquisitions by a Person will not constitute a Change of Control: (1) any
acquisition by the Company; (2) any redemption, share acquisition or other
purchase of shares directly or indirectly by the Company; (3) any acquisition by
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any corporation controlled by the Company; or (4) any acquisition by
any corporation pursuant to a transaction which complies with clauses (A), (B)
and (C) of paragraph (iii) below;
 
(ii)              during any period of not more than 24 months, the individuals
who constitute the board of directors (the “Incumbent Board”) of the Company as
of the beginning of such 24 month period cease for any reason to constitute at
least a majority of the board of directors. Any individual becoming a director
whose election, or nomination for election by the Company’s shareholders, is
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board will be considered a member of the Incumbent Board, but any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Incumbent Board will not be deemed a member of
the Incumbent Board;
 
(iii)              the consummation of a reorganization, merger, consolidation
or sale or other disposition of all or substantially all of the assets of the
Company (a “Business Combination”), unless following such Business Combination:
(A) all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s
 
 

   2  

 
 
 
 
 
 
 
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be, (B) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 30% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination and (C) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination; or
 
(iv)              the approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.
 
Section 2.7 “Code” means the Internal Revenue Code of 1986, as amended.
Reference in the Plan to any Section of the Code shall be deemed to include any
amendments or successor provisions to such Section and any regulations under
such Section.
 
Section 2.8 “Committee” means the Compensation Committee of the Board (or any
successor committee) or any other committee designated by the Board.
 
Section 2.9 “Common Stock” means the common stock, par value $.01 per share, of
the Company and, after substitution, such other stock as shall be substituted
therefor as provided in Section 3.3(b) of the Plan.
 
Section 2.10 “Consultant” means any person who is engaged by the Company, a
Subsidiary or an Affiliated Entity to render consulting or advisory services.
 
Section 2.11 “Date of Grant” means the date on which the grant of an Award is
made by the Committee.
 
Section 2.12 “Disability” has the meaning set forth in Section 409(A)(a)(2)(C)
of the Code.
 
Section 2.13 “Eligible Person” means any Employee, Non-Employee Director, or
Consultant.
 
Section 2.14 “Employee” means any employee of the Company, a Subsidiary or an
Affiliated Entity or any person to whom an offer of employment with the Company,
a Subsidiary or an Affiliated Entity is extended, as determined by the
Committee.
 
Section 2.15 “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
 
Section 2.16 “Executive Officer Participants” means Participants who are subject
to the provisions of Section 16 of the Exchange Act with respect to the Common
Stock.
 
 

  3  

 
 
 
 
 
 
Section 2.17 “Fair Market Value” means, as of any day, the closing price of the
Common Stock on such day (or on the next preceding business day, if such day is
not a business day or if no trading occurred on such day) as reported on the New
York Stock Exchange or on such other securities exchange or reporting system as
may be designated by the Committee. In the event that the price of a share of
Common Stock shall not be so reported, the Fair Market Value of a share of
Common Stock shall be determined by the Committee in its absolute discretion.
 
Section 2.18 “Incentive Stock Option” means an Option within the meaning of
Section 422 of the Code.
 
Section 2.19 “Non-Executive Officer Participants” means Participants who are not
subject to the provisions of Section 16 of the Exchange Act.
 
Section 2.20 “Non-Employee Director” shall have the meaning set forth in Rule
16b-3, or any successor rule, promulgated under Section 16 of the Exchange Act.
 
Section 2.21 “Nonqualified Stock Option” means an Option to purchase shares of
Common Stock which is not an Incentive Stock Option within the meaning of
Section 422(b) of the Code.
 
Section 2.22 “Option” means an Incentive Stock Option or Nonqualified Stock
Option.
 
Section 2.23 “Other Stock Award” means any right granted to a Participant by the
Committee under Section 7 of the Plan.
 
Section 2.24 “Participant” means an Eligible Person to whom an Award has been
granted by the Committee under the Plan.
 
Section 2.25 “Performance Award” means any award of Performance Shares granted
by the Committee under Section 6 of the Plan.
 
Section 2.26 “Performance Measures” means the Company’s achievement of target
levels of aggregate earnings, earnings per share, share price, net income,
operating income, gross revenue, cash flows, reserve additions or replacements,
progress toward debt reduction goals, credit rating upgrades, production volume,
meeting geographic expansion goals, objectively identified project milestones,
market share, expense levels, finding costs, operating costs, overhead or other
costs, drilling results, new discoveries, development or use of new technology,
acquisitions and divestitures, risk management activities, asset monetization
strategies, environmental compliance and safety and accident rates, return on
equity, total or comparative shareholder return, changes in capital structure, a
combination of or interrelationship among any of the foregoing, or other
criteria, as determined by the Committee.
 
Section 2.27 “Performance Share” means the Common Stock or a unit having a value
equivalent to the value of a share of Common Stock subject to a Performance
Award granted under Section 6 of the Plan, which may be delivered or, with
respect to a unit, the value of which may be delivered, to the Participant upon
the achievement of such performance goals during the Performance Period as
specified by the Committee.
 
Section 2.28 “Plan” means the Chesapeake Energy Corporation Long Term Incentive
Plan.
 
 

  4  

 
 
 
 
 
 
Section 2.29 “Restricted Stock” means the Common Stock issued under Section 5
which is subject to any restrictions that the Committee, in its discretion, may
impose.
 
Section 2.30 “SAR” means a Stock Appreciation Right.
 
Section 2.31 “Shareholder Approval” means approval by the holders of a majority
of the outstanding shares of Common Stock, present or represented and entitled
to vote at a meeting called for such purposes.
 
Section 2.32 “Stock Appreciation Right” means a right, granted under Section 4,
to an amount in Common Stock equal to any increase in the Fair Market Value of
the Common Stock between the date on which the Stock Appreciation Right is
granted and the date on which the right is exercised.
 
Section 2.33 “Subsidiary” shall have the same meaning set forth in
Section 424(f) of the Code.
 
3.
ADMINISTRATION

 
Section 3.1 Administration of the Plan; the Committee. The Compensation
Committee shall have overall authority to administer the Plan. The Board may
designate another committee or committees to administer the Plan with respect to
Non-Executive Officer Participants, subject to any terms or conditions
established by the Committee. Hereafter, “Committee” shall mean the Compensation
Committee, except when used in reference to Awards granted to Non-Executive
Officer Participants, “Committee” shall mean any applicable committee designated
by the Board.
 
Unless otherwise provided in the bylaws of the Company or resolutions adopted
from time to time by the Board establishing the Committee, the Board may from
time to time remove members from, or add members to, the Committee. Vacancies on
the Committee, however caused, shall be filled by the Board. The Committee shall
hold meetings at such times and places as it may determine. A majority of the
Committee shall constitute a quorum, and the acts of a majority of the members
present at any meeting at which a quorum is present shall be the valid acts of
the Committee. Any action which may be taken at a meeting of the Committee may
be taken without a meeting if all the members of the Committee consent to the
action in writing. Although the Committee is generally responsible for the
administration of the Plan, the Board in its sole discretion may take any action
under the Plan that would otherwise be the responsibility of the Committee,
except as such action pertains to the administration of Awards to Non-Employee
Directors.
 
Subject to the provisions of the Plan, the Committee shall have the authority
to:
 
(a)              Select the Eligible Persons to participate in the Plan.
 
(b)              Determine the time or times when Awards will be granted.
 
(c)              Determine the form of Award, the number of shares of Common
Stock subject to any Award, all the terms, conditions (including performance
requirements), restrictions and/or limitations, if any, of an Award, including
the time and conditions of exercise or vesting, and the terms of any Award
Agreement, which may include the waiver or amendment of prior terms and
conditions or acceleration of the vesting or
 
 

  5  

 
 
 
 
 
 
 
exercise of an Award under certain circumstances determined by the Committee
(subject to Section 9.2 of the Plan). However, nothing in this Section 3.1 shall
be construed to permit the repricing of any outstanding Award in violation of
Section 4.3.
 
(d)              Determine whether Awards will be granted singly or in
combination.
 
(e)              Determine whether, to what extent and under what circumstances
Awards may be settled in cash or Common Stock.
 
(f)              Determine whether any conditions applicable to an Award have
been met and whether an Award will be paid at the end of a Performance Period.
 
(g)              Employ attorneys, consultants, accountants and other advisors
as deemed necessary or appropriate by the Committee.
 
(h)              Take any and all other action it deems necessary or advisable
for the proper operation or administration of the Plan.
 
Section 3.2 Committee to Make Rules and Interpret Plan. The Committee in its
sole discretion shall have the authority, subject to the provisions of the Plan,
to establish, adopt, or revise such rules and regulations and to make all such
determinations relating to the Plan as it may deem necessary or advisable for
the administration of the Plan. The Committee’s interpretation of the Plan or
any Awards granted pursuant hereto and all decisions and determinations by the
Committee with respect to the Plan shall be final, binding, and conclusive on
all parties, unless otherwise determined by the Board.
 
Section 3.3 Shares Subject to the Plan. Subject to adjustment as provided in
paragraph (b) below and subject to Section 3.4, the aggregate number of shares
of Common Stock which are available for Awards under the Plan will not exceed
fifty-nine million three-hundred thousand (59,300,000) shares. Any of the
authorized shares of Common Stock may be used for any of the types of Awards
described in the Plan, except that no more than 3,000,000 shares of Common Stock
may be issued pursuant to Incentive Stock Options. Common Stock delivered
pursuant to an Award under the Plan may consist, in whole or in part, of
authorized and unissued shares or treasury shares. The Committee, in its sole
discretion, shall determine the manner in which fractional shares arising under
this Plan are treated. Additional restrictions or adjustments with respect to
shares subject to the Plan are as follows:
 
(a)              Subject to (b) below, the aggregate number of shares of Common
Stock pursuant to Options and SARs granted to any Employee or Non-Employee
Director in any calendar year under this Plan may not exceed 1,000,000 shares
and the aggregate number of shares of Common Stock pursuant to Restricted Stock,
Performance Awards and Other Stock Awards granted to any Employee or
Non-Employee Director in any calendar year may not exceed 1,000,000 shares;
provided, however, that the number of shares of Common Stock attributed to a
Performance Award for the purpose of the annual grant limit described in this
clause (a) shall be the target allocation of such Award; provided further that
the maximum amount payable to a Participant pursuant to a Performance Award with
respect to a Performance Period shall not exceed the value of 3,000,000 shares
of Common Stock.
 
 

  6  

 
 
 
 
 
 
(b)              In the event that the shares of Common Stock, as presently
constituted, shall be changed into or exchanged for a different number or kind
or shares of stock or other securities of the Company or of another corporation
(whether by reason of merger, consolidation, recapitalization, reclassification,
stock split, combination of shares or other corporate event of similar nature),
or if the number of such shares of Common Stock shall be increased through the
payment of a stock dividend, then there shall be substituted for or added to
each share available under and subject to the Plan as provided herein, the
number and kind of shares of stock or other securities into which each
outstanding share of Common Stock shall be so changed or for which each such
share shall be exchanged or to which each such share shall be entitled, as the
case may be, to reflect any increase or decrease in the number of, or change in
the kind or value of, issued shares of Common Stock to preclude, to the extent
practicable, the enlargement or dilution of rights under such Awards. In the
event there shall be any other change in the number or kind of the outstanding
shares of Common Stock, or any stock or other securities into which the Common
Stock shall have been changed or for which it shall have been exchanged, then if
the Committee shall, in its sole discretion, determine that such change
equitably requires an adjustment in the shares available under and subject to
the Plan, or in any Award theretofore granted or which may be granted under the
Plan, such adjustments shall be made in accordance with such determination.
 
No fractional shares of Common Stock or units of other securities shall be
issued pursuant to any such adjustment, and any fractions resulting from any
such adjustment shall be eliminated in each case by rounding downward to the
nearest whole share.
 
Section 3.4 Share Counting. The following shares of Common Stock related to
Awards will be available for issuance again under the Plan:
 
(a)              Common Stock related to Awards that are payable in cash or
Common Stock as provided in an Award Agreement but are paid in cash;
 
(b)              Common Stock related to Awards that expire, are forfeited or
cancelled or terminate for any other reason without the delivery of the Common
Stock;
 
(c)              Common Stock equal in number to the shares of Common Stock
surrendered in payment of the exercise price of an Option; and
 
(d)              Common Stock tendered or withheld in order to satisfy
withholding tax obligations.
 
Shares of Common Stock related to Performance Awards or Other Stock Awards that
are payable exclusively in cash as provided in an Award Agreement will not be
counted against the aggregate number of shares of Common Stock available for
Awards under the Plan.
 
4.
STOCK OPTIONS AND STOCK APPRECIATION RIGHTS

 
Section 4.1 Grant of Options and SARs. The Committee may, from time to time,
subject to the provisions of the Plan and such other terms and conditions as it
may determine, grant Nonqualified Stock Options and Stock Appreciation Rights
(SARs) to Eligible Persons and Incentive Stock Options to Employees. SARs may be
granted either alone or in tandem with concurrently or previously issued
Options. Each grant of
 
 
 

  7  

 
 
 
 
 
 
 
 
an Option or SAR shall be evidenced by an Award Agreement and shall contain such
terms and conditions and be in such form as the Committee may from time to time
approve, subject to the requirements of Section 4.2.
 
Section 4.2 Conditions of Options and SARs. Each Option and SAR so granted shall
be subject to the following conditions:
 
(a)              Exercise Price. As limited by Section 4.2(e) below, the Award
Agreement for each Option and SAR shall state the exercise price set by the
Committee on the Date of Grant. No Option or SAR shall be granted at an exercise
price which is less than the Fair Market Value of the Common Stock on the Date
of Grant.
 
(b)              Exercise of Options and SARs. Options and SARs granted under
the Plan shall be exercisable, in whole or in such installments and at such
times, and shall expire at such time, as shall be provided by the Committee in
the Award Agreement. An SAR issued in tandem with an Option is only exercisable
to the extent the related Option is exercisable and is subject to the conditions
applicable to such Option. When a tandem SAR is exercised, the Option to which
it relates shall cease to be exercisable to the extent of the number of shares
with respect to which the tandem SAR is exercised. Similarly when the Option is
exercised, the tandem SARs relating to the shares covered by such Option
exercise shall terminate.
 
(c)              Form of Payment. The payment of the exercise price of an Option
by the Participant shall be made in cash, shares of Common Stock, a combination
thereof or in such other manner as the Committee may specify in the applicable
Award Agreement. The payment of the Appreciation associated with the exercise of
a SAR shall be made by the Company in shares of Common Stock.
 
(d)              Term of Option or SAR. The term of an Option or SAR shall be
determined by the Committee and specified in the applicable Award Agreement,
except that no Option or SAR shall be exercisable after the expiration of ten
years from the Date of Grant.
 
(e)              Special Restrictions Relating to Incentive Stock Options.
Options issued in the form of Incentive Stock Options shall only be granted to
Employees of the Company or a Subsidiary and not to Employees of an Affiliated
Entity unless such entity is classified as a “disregarded entity” of the Company
or the applicable Subsidiary under the Code. In addition to being subject to all
applicable terms, conditions, restrictions and/or limitations established by the
Committee, Options issued in the form of Incentive Stock Options shall comply
with the requirements of Section 422 of the Code (or any successor Section
thereto), including, without limitation, the requirement that the exercise price
of an Incentive Stock Option not be less than 100% of the Fair Market Value of
the Common Stock on the Date of Grant, the requirement that each Incentive Stock
Option, unless sooner exercised, terminated or canceled, expire no later than
ten years from its Date of Grant, and the requirement that the aggregate Fair
Market Value (determined on the Date of Grant) of the Common Stock with respect
to which Incentive Stock Options are exercisable for the first time by a
Participant during any calendar year (under this Plan or any other plan of the
Company or any Subsidiary) not exceed $100,000. Incentive Stock Options which
are in excess of the applicable $100,000 limitation will be automatically
recharacterized
 
 
 

  8  

 
 
 
 
 
 
 
as Nonqualified Stock Options. No Incentive Stock Options shall be granted to
any Employee if, immediately before the grant of an Incentive Stock Option, such
Employee owns more than 10% of the total combined voting power of all classes of
stock of the Company or its Subsidiaries (as determined in accordance with the
stock attribution rules contained in Sections 422 and 424(d) of the Code) unless
the exercise price is at least 110% of the Fair Market Value of the Common Stock
subject to the Incentive Stock Option, and such Incentive Stock Option by its
terms is exercisable no more than five years from the date such Incentive Stock
Option is granted.
 
(f)              Shareholder Rights. No Participant shall have any rights as a
shareholder with respect to any share of Common Stock subject to an Option or
SAR prior to the purchase or receipt of such share of Common Stock by exercise
of the Option or SAR. In addition, no Option or SAR granted under the Plan shall
include any dividend equivalents.
 
Section 4.3 No Repricing. Except for adjustments made pursuant to Section
3.3(b), in no event will the Committee, without first obtaining Shareholder
Approval, (i) decrease the exercise price of an Option or SAR after the Date of
Grant; (ii) accept for surrender to the Company any outstanding Option or SAR
granted under the Plan as consideration for the grant of a new Option or SAR
with a lower exercise price; or (iii) repurchase from Participants any
outstanding Options or SARs that have an exercise price per share higher than
the then current Fair Market Value of a Share.
 
5.
RESTRICTED STOCK AWARDS

 
Section 5.1 Grant of Restricted Stock. The Committee may, from time to time,
subject to the provisions of the Plan and such other terms and conditions as it
may determine, grant Restricted Stock to any Eligible Person. Restricted Stock
shall be awarded in such number, for such purchase price (if any) and at such
times during the term of the Plan as the Committee shall determine. Each grant
of Restricted Stock shall be evidenced by an Award Agreement and shall contain
such terms and conditions and be in such form as the Committee may from time to
time approve, subject to the requirements of Section 5.2. Restricted Stock
issued pursuant to a Restricted Stock Award may be evidenced in such manner as
the Committee deems appropriate, including, without limitation, a book-entry
registration or issuance of a stock certificate or certificates into escrow
until the restrictions associated with such Award are satisfied.
 
Section 5.2 Conditions of Restricted Stock Awards The grant of Restricted Stock
shall be subject to the following:
 
(a)              Restriction Period. Each Restricted Stock Award shall require
the holder to remain in the employment or otherwise be classified as an Eligible
Person (or in the case of a Non-Employee Director, remain a director or
consultant or be classified as another category of Eligible Person) of the
Company, a Subsidiary, or an Affiliated Entity for a prescribed period (the
“Restriction Period”). The Committee shall determine the Restriction Period or
Periods that shall apply to the shares of Common Stock covered by each Award or
portion thereof. In addition to any time vesting conditions determined by the
Committee, Restricted Stock may be subject to the achievement by the Company of
specified Performance Measures or other individual criteria as determined by the
 
 
 

  9  

 
 
 
 
 
 
 
Committee. At the end of the Restriction Period, assuming the fulfillment of any
other specified vesting conditions, the restrictions imposed by the Committee
shall lapse with respect to the shares of Common Stock covered by the Award or
portion thereof.
 
(b)              Code Section 162(m). If the Committee intends for a Restricted
Stock Award to be granted and administered in a manner designed to preserve the
deductibility of the resulting compensation in accordance with Section 162(m) of
the Code, then Performance Measures applicable to such Award shall be
established in writing by the Committee no later than the earlier of (i) 90 days
after the commencement of the relevant Performance Period and (ii) the date as
of which 25% of the Performance Period has elapsed. The Committee’s discretion
to modify or waive the Performance Measures related to the vesting of the Award
may be restricted in order to comply with Section 162(m).
 
(c)              Forfeiture. Except as otherwise determined by the Committee,
upon termination of service or employment during the Restriction Period, all
shares of Restricted Stock still subject to forfeiture shall be forfeited by the
Participant and any purchase price paid by the Participant shall be returned to
such Participant.
 
(d)              Shareholder Rights. During any Restriction Period, the
Committee may, in its discretion, grant to or withhold from the holder of
Restricted Stock all or any of the rights of a shareholder with respect to the
shares, including, but not by way of limitation, the right to vote such shares
or to receive dividends. If any dividends or other distributions are paid in
shares of Common Stock and distributed to the holder of Restricted Stock, all
such shares shall be subject to the same restrictions on transferability as the
shares of Common Stock subject to the Award with respect to which they were
paid.
 
(e)              Minimum Vesting Condition. The minimum Restriction Period
applicable to any Restricted Stock that is not subject to performance criteria
restricting the vesting of the Award shall be three years from the Date of Grant
(subject to the provisions of Section 9.2).
 
6.
PERFORMANCE AWARDS

 
Section 6.1 Grant of Performance Shares. The Committee may, from time to time,
subject to the provisions of the Plan and such other terms and conditions as it
may determine, grant Performance Shares to any Eligible Person. Performance
Shares shall be awarded in such number and at such times during the term of the
Plan as the Committee shall determine. Each Performance Award shall be evidenced
by an Award Agreement and shall contain such terms and conditions and be in such
form as the Committee may from time to time approve, subject to the requirements
of Section 6.2.
 
Section 6.2 Conditions of Performance Awards. The grant of Performance Shares
shall be subject to the following:
 
(a)              Performance Period. Performance Shares will be subject to the
achievement of one or more performance goals by the Company or the Participant
individually, measured for a prescribed period (the “Performance Period”), as
specified by the Committee, such Performance Period to be not less than one year
in duration.
 
 

  10  

 
 
 
 
 
 
Such performance goals may be based upon the Company’s achievement of
Performance Measures or other individual criteria.
 
(b)              Code Section 162(m). If the Committee intends for a Performance
Award to be granted and administered in a manner designed to preserve the
deductibility of the resulting compensation in accordance with Section 162(m) of
the Code, then the Performance Measures applicable to such Award shall be
established in writing by the Committee no later than the earlier of (i) 90 days
after the commencement of the relevant Performance Period and (ii) the date as
of which 25% of the Performance Period has elapsed. The Committee’s discretion
to modify or waive the Performance Measures to the vesting of the Award may be
restricted in order to comply with Section 162(m).
 
(c)              Payment Respecting Performance Shares. Performance Shares shall
be earned to the extent that their terms and conditions are met, as certified by
the Committee. The form and timing of payment for Performance Shares earned
shall be determined by the Committee and specified in the Award Agreement;
however, in no event shall the payment for Performance Shares, to the extent
vested, be made on a date that is later than 60 days after the payment date
determined by the Committee.
 
(d)              Termination of Employment. The Committee, in its sole
discretion, may (i) permit a Participant who ceases to be an Eligible Person
before the end of any Performance Period, or the personal representative of a
deceased Participant, to continue to be subject to a Performance Award relative
to the current Performance Period until such Awards are forfeited or earned
pursuant to their terms and conditions or (ii) authorize the payment to such
Participant, or the personal representative of a deceased Participant, of the
Performance Shares which would have been paid to the Participant had the
Participant remained an Eligible Person to the end of the Performance Period. In
the absence of such permission by the Committee, any unvested Performance Shares
shall be forfeited when a Participant ceases to be an Eligible Person.
 
7.
OTHER STOCK AWARDS

 
Section 7.1 Grant of Other Stock Awards. The Committee may, from time to time,
subject to the provisions of the Plan and such other terms and conditions as it
may determine, specify the terms and provisions of other forms of equity-based
or equity-related awards not described above which the Committee determines to
be consistent with the purpose of the Plan and the interests of the Company,
which awards may provide for cash payments based in whole or in part on the
value or future value of Common Stock, for the acquisition or future acquisition
of Common Stock, or any combination thereof. Each Other Stock Award shall be
evidenced by an Award Agreement and shall contain such terms and conditions and
be in such form as the Committee may from time to time approve, subject to the
requirements of Section 7.2.
 
Section 7.2 Minimum Vesting Condition. Other Stock Awards subject to performance
criteria shall not vest in less than one year and Other Stock Awards which are
subject to time vesting shall not vest in less than three years.
 
 

  11  

 
 
 
 
 
 
8.
FUNDAMENTAL TRANSACTION; CHANGE OF CONTROL

 
Section 8.1 Fundamental Transaction. If the Company merges with another entity
in a transaction in which the Company is not the surviving entity or if, as a
result of a merger, other business combination or any other transaction or
event, other securities are substituted for the Common Stock or the Common Stock
may no longer be issued (each, a “Fundamental Transaction”), then
notwithstanding any other provisions of the Plan, (i) all outstanding Options
and SARs shall be fully exercisable, (ii) restrictions on outstanding Restricted
Stock, Other Stock Awards, Performance Awards and Cash Awards shall lapse; and
(iii) each outstanding Performance Award shall be deemed to have achieved a
level of performance as specified by the Committee in the Award Agreement
governing such Performance Award.
 
Section 8.2 Change of Control. Notwithstanding any other provisions of the Plan
to the contrary, upon the occurrence of a Change of Control, (i) all outstanding
Options and SARs shall be fully exercisable, (ii) restrictions on outstanding
Restricted Stock, Other Stock Awards, Performance Awards and Cash Awards shall
lapse; and (iii) each outstanding Performance Award shall be deemed to have
achieved a level of performance as specified by the Committee in the Award
Agreement governing such Performance Award.
 
9.
GENERAL

 
Section 9.1 Amendment or Termination of Plan. The Board may suspend or terminate
the Plan at any time. In addition, the Board may, from time to time, amend the
Plan in any manner, but may not adopt any amendment without Shareholder Approval
if (i) such approval is necessary or desirable to qualify or comply with any tax
or regulatory requirement for which or with which the Board deems it necessary
or desirable to qualify or comply, or (ii) in the opinion of counsel to the
Company, Shareholder Approval is required by any federal or state laws or
regulations or the rules of any stock exchange on which the common stock may be
listed.
 
Section 9.2 Acceleration of Awards on Disability, Death, Retirement or
Involuntary Termination. With respect to (i) a Participant who ceases to be an
Eligible Person due to a Disability, (ii) the personal representative of a
deceased Participant, or (iii) any other Participant who ceases to be an
Eligible Person due to the Participant’s retirement or involuntary termination
(as defined by the Committee), the Committee, in its sole discretion, may permit
the purchase of all or any part of the shares subject to any unvested Option or
waive the vesting requirements or permit the continued vesting of any Award on
the date the Participant ceases to be an Eligible Person due to Disability or
death, or, except to the extent that such action would cause an Award intended
to qualify as performance-based compensation for purposes of Section 162(m) of
the Code to not so qualify, retirement or involuntary termination. With respect
to Options which have already vested at such date or the vesting of which is
accelerated by the Committee in accordance with the foregoing provision, the
Participant or the personal representative of a deceased Participant shall have
the right to exercise such vested Options within such period(s) as the Committee
shall determine. The purchase of all or any part of the shares subject to any
unvested Option or the waiver of the vesting
 
 

  12  

 
 
 
 
 
 
requirements or permitting of continued vesting of any Award on the date the
Participant ceases to be an Eligible Person due to an involuntary termination
pursuant to this Section 9.2 will be limited to 5% of the aggregate number of
shares of Common Stock which are available for Awards under the Plan pursuant to
Section 3.3 of the Plan. Such limitation shall be applied on a per Participant
basis.
 
Section 9.3 Withholding Taxes. Required withholding taxes associated with
Restricted Stock, Performance Shares, Options, Cash or Other Stock Awards must
be paid in cash unless the Committee permits a Participant to pay the amount of
taxes required by law to be withheld from such Awards by directing the Company
to withhold from any Award the number of shares of Common Stock having a Fair
Market Value on the date of vesting equal to the amount of required withholding
taxes.
 
Section 9.4 Code Section 83(b) Elections. The Company, its Subsidiaries and
Affiliated Entities have no responsibility for a Participant’s election, attempt
to elect or failure to elect to include the value of an Award subject to
Section 83 in the Participant’s gross income for the year of grant pursuant to
Section 83(b) of the Code. Any Participant who makes an election pursuant to
Section 83(b) will promptly provide the Committee with a copy of the election
form.
 
Section 9.5 Code Section 162(m). It is the intent of the Company that the Plan
comply in all respects with Section 162(m) of the Code and that any ambiguities
or inconsistencies in construction of the Plan be interpreted to give effect to
such intention.
 
Section 9.6 Code Section 409A. It is the intent of the Company that no Award
under the Plan be subject to Section 409A of the Code. The Plan and all Awards
shall be administered, interpreted, and construed in a manner consistent with
Code Section 409A or an exemption therefrom. Should any provision of the Plan,
any Award hereunder, or any other agreement or arrangement contemplated by the
Plan be found not to comply with, or otherwise be exempt from, the provisions of
the Code Section 409A, such provision shall be modified and given effect
(retroactively if necessary), in the sole discretion of the Committee, and
without the consent of the Participant, in such manner as the Committee
determines to be necessary or appropriate to comply with, or to effectuate an
exemption from, Code Section 409A. Without limiting the foregoing and
notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation or tax penalties under Section
409A, amounts that would otherwise be payable and benefits that would otherwise
be provided pursuant to this Plan during the six-month period immediately
following the Participant’s separation from service shall instead be paid on the
first business day after the date that is six months following the Participant’s
termination date (or death, if earlier), with interest from the date such
amounts would otherwise have been paid at the short-term applicable federal
rate, compounded semi-annually, as determined under Section 1274 of the Code,
for the month in which payment would have been made but for the delay in payment
required to avoid the imposition of an additional rate of tax on the Participant
under Section 409A. In the event an Award is subject to Section 409A, any
payments to be made under this Plan upon a termination of employment shall only
be made if such termination of employment constitutes a “separation from
service” under Section 409A. Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Plan comply
with Section 409A and in no
 
 
 
 

  13  

 
 
 
 
 
 
 
event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by the Employee on
account of non-compliance with Section 409A.
 
Section 9.7 Non-Transferability. Subject to other provisions of the Plan and any
applicable Award Agreement, Awards are not transferable other than by will or
the laws of descent and distribution. Any attempted sale, transfer, assignment,
pledge, hypothecation or other disposition of, or the levy of execution,
attachment or similar process upon, any Award contrary to the provisions hereof
shall be void and ineffective, shall give no right to any purported transferee,
any may, at the sole discretion of the Committee, result in forfeiture of the
Award involved in such attempt. The Committee shall impose such other
restrictions and conditions on any shares of Common Stock covered by an Award as
it may deem advisable including, without limitation, restrictions under
applicable Federal or state securities laws, and may legend the certificates
representing the shares of Common Stock subject to the Award to give appropriate
notice of such restrictions. Notwithstanding the foregoing, an Award held by a
Non-Employee Director may be transferable under certain circumstances as
specified by the Committee in the Award Agreement.
 
Section 9.8 Non-Uniform Determinations. The Committee’s determinations under the
Plan, including without limitation, (i) the determination of the Eligible
Persons to receive Awards, (ii) the form, amount and timing of such Awards,
(iii) the terms and provisions of such Awards, (iv) minimum employment or
service periods, and (v) agreements evidencing the same, need not be uniform
and, subject to any restrictions set forth in the Plan, may be made by the
Committee selectively among Participants who receive, or who are eligible to
receive, Awards under the Plan, whether or not such Participants are similarly
situated.
 
Section 9.9 Leaves of Absence, Suspensions. The Committee shall be entitled to
make such rules, regulations and determinations as it deems appropriate under
the Plan in respect of any suspension of employment or leave of absence from the
Company granted to a Participant whether such suspension or leave is paid or
unpaid and whether due to a Disability or otherwise. Without limiting the
generality of the foregoing, the Committee shall be entitled to determine
(i) whether or not any such suspension or leave of absence shall be treated as
if the Participant ceased to be an employee of the Company and (ii) the impact,
if any, of any such suspension or leave of absence on Awards under the Plan.
 
Section 9.10 Participant Misconduct. Notwithstanding anything in the Plan to the
contrary, the Committee shall have the authority under the Plan to determine
that in the event of serious misconduct by the Participant (including violations
of employment agreements, confidentiality or other proprietary matters) or any
activity of a Participant in competition with the business of the Company or any
Subsidiary or Affiliated Entity, any outstanding Award granted to such
Participant may be cancelled, in whole or in part, whether or not vested. The
determination of whether a Participant has engaged in a serious breach of
conduct or any activity in competition with the business of the Company or any
Subsidiary or Affiliated Entity shall be determined by the Committee in good
faith and in its sole discretion. This Section 9.10 shall have no effect and be
deleted from the Plan following a Change of Control.
 
 

  14  

 
 
 
 
 
 
Section 9.11 Regulatory Approval and Listings. The Company shall use its best
efforts to file with the Securities and Exchange Commission as soon as
practicable following the date this Plan is effective, and keep continuously
effective and usable, a Registration Statement on Form S-8 with respect to
shares of Common Stock subject to Awards hereunder. Notwithstanding anything
contained in this Plan to the contrary, the Company shall have no obligation to
issue or deliver certificates representing shares of Common Stock evidencing
Awards prior to:
 
(a)              the obtaining of any approval from, or satisfaction of any
waiting period or other condition imposed by, any governmental agency which the
Committee shall, in its sole discretion, determine to be necessary or advisable;
 
(b)              the listing of such shares on any exchange on which the Common
Stock may be listed; and
 
(c)              the completion of any registration or other qualification of
such shares under any state or federal law or regulation of any governmental
body which the Committee shall, in its sole discretion, determine to be
necessary or advisable.
 
Section 9.12 Right to Continued Employment or Board Membership. Participation in
the Plan shall not give any Participant any right to remain in the employ of the
Company, a Subsidiary or an Affiliated Entity or any right to remain on the
Board of the Company. Further, the adoption of this Plan shall not be deemed to
give any Employee, Non-Employee Director or Consultant or any other individual
any right to be granted an Award.
 
Section 9.13 Other Compensation Programs. The existence and terms of the Plan
shall not limit the authority of the Board in compensating Employees and
Non-Employee Directors in such other forms and amounts, including compensation
pursuant to any other plans as may be currently in effect or adopted in the
future, as it may determine from time to time.
 
Section 9.14 Reliance on Reports. Each member of the Committee and each member
of the Board shall be fully justified in relying or acting in good faith upon
any report made by the independent public accountants of the Company and its
Subsidiaries and upon any other information furnished in connection with the
Plan by any person or persons other than the Committee or Board member. In no
event shall any person who is or shall have been a member of the Committee or
the Board be liable for any determination made or other action taken or any
omission to act in reliance upon any such report or information, including the
furnishing of information, or failure to act, if in good faith.
 
Section 9.15 Construction. The titles and headings of the sections in the Plan
are for the convenience of reference only, and in the event of any conflict, the
text of the Plan, rather than such titles or headings, shall control.
 
Section 9.16 Governing Law, Severability. The Plan shall be governed by and
construed in accordance with the laws of the State of Oklahoma except as
superseded by applicable federal law. If any provision of the Plan is held
unlawful or otherwise invalid or unenforceable in whole or in part, the
unlawfulness, invalidity or
 
 

  15  

 
 
 
 
 
 
unenforceability will not affect any other parts of the Plan, which will remain
in full force and effect.
 
Section 9.17 Supersession. Upon receipt of Board approval or, to the extent
required, Shareholder Approval, this Plan supersedes and replaces in all
respects the Initial Plan and any Award Agreement issued pursuant to the Plan
after the effective date of this Plan will be governed by the terms of this Plan
and not by the Initial Plan or any other plans or agreements, oral or otherwise.
 
 

  16  